IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,017-01


EX PARTE LOUIS IVAN AVILES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 971688-A IN THE 339TH JUDICIAL DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of sexual assault
of a child and sentenced to twenty-five  years' imprisonment.   
 On July 17, 2008, the trial court entered an Order Designating Issues and For Filing
Affidavit.  Trial counsel filed an affidavit in response to the court's order on October 15, 2008.  The
trial court signed proposed findings of fact and conclusions of law on October 28, 2008, and the writ
was forwarded to this Court on November 3, 2008.  However, on November 7, 2008, the trial judge
notified this Court that the habeas record had been forwarded to this Court prematurely. We therefore
remanded this application to Harris County to allow the trial judge to supplement the record and fully
resolve the pending habeas issues on November 26, 2008.  After remanding the application as
prematurely forwarded, this Court has not received the application back from Harris County.
 This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 30 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 60 days of the date of this order.  Any extensions of time shall be
obtained from this Court 

Filed: June 30, 2010
Do not publish